Citation Nr: 0819182	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-41 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1966 to May 1968.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Indianapolis, 
Indiana which denied the veteran's claim for entitlement to 
service connection for sleep apnea on a direct basis.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for sleep apnea, 
which he contends was caused or aggravated by a nasal 
fracture sustained in service.

The record reflects that the veteran underwent a VA 
examination in March 2003 in which the VA examiner 
specifically concluded that the veteran had sleep apnea due 
to nasal airway obstruction, which was not related to his 
military service.  However, the only medical history noted by 
the examiner was that the veteran had broken his nose as a 
child and had since experienced obstruction and trouble 
breathing.  Although the examiner indicated that the claims 
file had been reviewed, no reference was made to a 1990 
hospital record in which the veteran reported having broken 
his nose once as a child and twice in service.  No other 
reference was made to any injuries or symptoms experienced in 
service.

Since that examination, the veteran has repeatedly asserted 
that he broke his nose in service.  There are certainly some 
discrepancies in his own reports as to his history, as he 
described breaking his nose as a child during the course of 
receiving medical treatment for sleep apnea in 1990, and 
later denied such an injury in a January 2004 statement.  He 
later clarified during a personal hearing that he recalled 
being told as a child in school that he broke his nose, but 
did not remember the actual injury.  However, he then 
testified as to having sustained only one broken nose in 
service, which is inconsistent with the history he reported 
in 1990 of having broken it twice in service.  

The Board notes that the veteran's service medical records 
are negative for a diagnosis of any nasal fracture in 
service.  However, in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit noted that a layperson is competent to 
identify certain medical conditions, such as a dislocated 
shoulder.  In Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006), the Federal Circuit also addressed the role 
of lay evidence as competent to support the presence of 
disability even where not corroborated by contemporaneous 
medical evidence.  

Although there are inconsistencies in the veteran's 
description of his history, the fact that he reported 
breaking his nose twice during military service in 1990, over 
twelve years prior to filing his claim for compensation, 
strongly suggests that some sort of injury or injuries did 
occur.  As the VA examiner did not appear to consider the 
possibility of any injury other than the one that occurred as 
a child, the Board finds that another VA examination is 
warranted to clarify the nature and etiology of his claimed 
sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his obstructive 
sleep apnea.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  Any medically 
indicated special tests (such as x-rays if 
deemed medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims file 
and examining the veteran, and eliciting a 
complete history from the veteran as to 
his symptoms and any relevant injuries 
sustained before, during, or after 
service, the examiner should respond to 
the following:

a.  The examiner should offer an opinion 
as to whether the veteran's obstructive 
sleep apnea pre-existed active service 
with appropriate reasons for the opinion 
with citation to the evidence;

b.  If the examiner determines that the 
veteran's sleep apnea pre-existed service, 
the examiner should offer an opinion as to 
whether there was an increase in the 
severity of the veteran's disability in 
service, and whether such an increase was 
due to the natural progress of the 
disease;

c.  If the examiner determines that sleep 
apnea did not pre-exist service, the 
examiner should offer an opinion as to 
whether his current sleep apnea is 
causally related to any injury or disease 
during active duty service;

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

2.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issue of entitlement to 
service connection for sleep apnea.  If 
the claims remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



